BUSSEY, Presiding Judge.
This is an original proceeding in Mandamus instituted by Raymond E. Great-house, petitioner herein, an inmate of the Oklahoma State Penitentiary at McAlester, in which he seeks an order of this Court directing the District Court of Adair County to prepare and furnish him a casemade of the proceedings in connection with the trial and conviction of the petitioner in said court (Case #1917).
Petitioner was tried and convicted of the Crime of Assault with Intent to Kill and sentenced to a term of Five (5) Years imprisonment in the State Penitentiary in December, 1960.
Title 22 Okl.St.Ann. § 1054 (in effect at the time of petitioner’s judgment and sentence) provides that in a felony case an appeal must be taken within six months after the judgment is rendered. This provision of the statute is mandatory, and must be strictly followed, and this court cannot entertain an appeal not perfected within such time. In the case of In re Application of Bert Miller, 87 Okl.Cr. 423, 198 P.2d 755, this Court said:
“There is no statute in this state which permits this Court to issue an order requiring the district court to furnish a transcript or casemade after the time has expired for taking an appeal in a criminal case.” See, also, Monzell v. State, 78 Okl.Cr. 34, 143 P.2d 163; Application of Cannon, Okl.Cr., 360 P.2d 732.
Since the application herein is not timely made, and this Court would have no jurisdiction to consider an appeal if the same were lodged at this time, the application for Writ of Mandamus must be, and the same is hereby, denied.
Writ denied.
NIX and JOHNSON, JJ., concur.